DETAILED ACTION
Claims 1-6 are pending, and claims 5-6 are currently under review.
Claims 1-4 are withdrawn.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 5-6 in the reply filed on 5/16/2022 is acknowledged.
Claims 1-4 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/16/2022.

Claim Objections
Claims 5-6 are improper as they contain references to withdrawn claims 3-4, respectively.  Appropriate correction is required.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c).  In the present instance, claims 5-6 recite the broad recitation of a “ferritic stainless steel sheet comprising…”, and the claim also recites that the composition has a “balance consisting of…” which is the narrower statement of the range/limitation.  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  The examiner interprets the instant claims to be open=ended (ie. comprising) according to broadest reasonable interpretation and because interpreting the claims as “consisting of” would result in a further species restriction between claims 5-6 as the claims are currently recited.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sasabe et al. (KR790001062, machine translation referred to herein) in view of Hornbuckle (EP0370645).
Regarding claims 5-6, Sasabe et al. discloses a method of making a coated ferritic stainless steel [p.2]; wherein said method includes the steps of providing a ferritic stainless steel, coating said stainless steel having a thickness of 3mm in a particular embodiment with an Al coating of 200 to 500 micrometers thick on each side, and subjecting said coated steel to a heat treatment of 950 degrees C or less for at least 30 minutes to diffuse Al [p.2, 5-6].  The examiner notes that the overlap between the aforementioned coating and heating parameters of Sasabe et al. and the instant claims are prima facie evidence of obviousness.  See MPEP 2144.05(I).  
Sasabe et al. does not expressly teach a ferritic stainless steel composition as claimed.  Hornbuckle discloses a ferritic stainless steel composition as seen in table 1 below [p.2].  Said composition is useful for applications in vehicle exhaust systems [p.2].  Therefore, it would have been obvious to modify the method of Sasabe et al. by utilizing the composition of Hornbuckle for vehicle exhaust systems.  The examiner notes that the overlap between the composition of Hornbuckle and the claimed coating substrate composition is prima facie evidence of obviousness.  See MPEP 2144.05(I).
Sasabe et al. and Hornbuckle do not expressly teach formula (1) as claimed.  However, the examiner submits that the parameters suggested by the prior art overlap the instantly claimed formula (1), which is prima facie obviousness.  See MPEP 2144.05(I).  As a mere example to demonstrate said overlap, the examiner notes that the exemplary parameters of Sasabe et al. above of 3mm steel thickness, and 250 micrometers coating thickness, and an Al content of 6 weight percent result in a value of 11.  
The examiner further notes that the steel composition of Hornbuckle further overlaps with the final ferritic stainless steel composition as claimed, which is prima facie obvious.  See MPEP 2144.05(I).  Alternatively, the examiner submits that the final ferritic stainless steel composition as claimed would have naturally flowed from the combination of Sasabe et al. and Hornbuckle.  See MPEP 2145(II).  Specifically, the examiner notes that the final composition merely differs from the initial coating substrate composition in the Al amount.  This feature is obtained by providing the claimed coating substrate composition (ie. table 1 below) and subjecting said composition to the claimed heat treatment at 600 to 1300 degrees C for 1 minute or more such that Al is diffused from the coating into the stainless steel composition [0055 spec.].  Accordingly, Hornbuckle discloses an overlapping composition as shown below, and Sasabe et al. discloses applying an Al coating and performing heat treatment of 950 degrees C or less for at least 30 minutes to diffuse Al as stated above.  Since the prior art discloses an overlapping composition and identical processing relative to that as claimed, overlapping values of Al would have naturally flowed in the final alloy suggested by the combination of Sasabe et al. and Hornbuckle absent concrete evidence to the contrary.  See MPEP 2145(II) and MPEP 2144.05(I).
Table 1.
Element (wt.%)
Claim 5 (wt.%)
Claim 6 (wt.%)
Hornbuckle (wt.%)
C
0 – 0.03
0 – 0.03
0 – 0.5
Si
0 – 1
0 – 1
0 – 3
Mn
0 – 1
0 – 1
0 – 2
P
0 – 0.04
0 – 0.04
0 – 0.1
S
0 – 0.01
0 – 0.01
0 – 0.01
Cr
11 – 30
11 – 30
10 – 25
Al
2.5 – 6.5
2.5 – 6.5
1 – 10
Ni
0.05 – 0.5
0.05 – 0.5
0 – 5
N
0 – 0.02
0 – 0.02
0 – 0.02
At least one of
Zr
Hf

– 0.2
0.01 – 0.2

– 0.2
0.01 – 0.2

0.01 – 0.1
0.01 – 1 
At least one of 
REM
Cu
Ti
Nb
V
Mo
W
BCa
Mg
n/a

– 0.2
– 0.1
– 0.5
– 0.5
– 0.5
– 6
– 6
0.0001 – 0.05
0.0002 – 0.01
0.0002 – 0.01

0.01 – 0.2
0 – 1 
0 – 2 


0 – 1 
Fe & Impurities
Balance
Balance
Balance



Claim(s) 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ando et al. (EP0688882) in view of Mizutani et al. (US 2017/0029916).
Regarding claims 5-6, Ando et al. discloses a method of making an Al-coated ferritic stainless steel; wherein said method includes the steps of providing a ferritic stainless steel having a composition as seen in table 2 below, coating said stainless steel having a thickness of 50 micrometers in a particular embodiment with an Al coating of 3 micrometers thick on each side, and heating said stainless steel to 1150 degrees C or less for several hours [example1].  The examiner notes that the overlap between the disclosed composition and processing parameters of Ando et al. and that of the instant claims are prima facie evidence of obviousness.  See MPEP 2144.05(I).  Although Ando et al. does not expressly teach P and S inclusions, the examiner submits that one of ordinary skill would recognize that P and S are absent or merely included as impurities absent a specific teaching to the contrary.
Ando et al. does not expressly teach an inclusion of Ni as claimed. Mizutani et al. discloses that it is known to include Ni from 0.01 to 0.5 weight percent to improve formability of ferritic stainless steels [abstract, 0059].  Therefore, it would have been obvious to modify the method of Ando et al. by including Ni to improve formability as taught by Mizutani et al.
Ando et al. does not expressly teach formula (1) as claimed.  However, the examiner notes that the aforementioned parameters of Ando et al. result in a formula (1) value of up to 9.6, which overlaps with the instantly claimed formula (1) values and is prima facie obvious.  See MPEP 2144.05(I).
Ando et al. does not teach a final ferritic stainless steel composition as claimed.  However, the examiner submits that the final ferritic stainless steel composition as claimed would have naturally flowed from the prior art.  Specifically, the examiner notes that the final composition merely differs from the initial coating substrate composition in the Al amount.  This feature is obtained by providing the claimed coating substrate composition (ie. table 1 below) and subjecting said composition to the claimed heat treatment at 600 to 1300 degrees C for 1 minute or more such that Al is diffused from the coating into the stainless steel composition [0055 spec.].  Accordingly, Ando et al. discloses an overlapping composition as shown below, and further discloses applying an Al coating and performing heat treatment of 1150 degrees C for several hours.  Since the prior art discloses an overlapping composition and identical processing relative to that as claimed, overlapping values of Al would have naturally flowed in the final alloy of Ando et al.  See MPEP 2144.05(I) & MPEP 2145(II).
Table 2.
Element (wt.%)
Claim 5 (wt.%)
Claim 6 (wt.%)
Ando et al. (wt.%)
C
0 – 0.03
0 – 0.03
0 – 0.05
Si
0 – 1
0 – 1
0 – 1
Mn
0 – 1
0 – 1
0 – 1
P
0 – 0.04
0 – 0.04
Impurity
S
0 – 0.01
0 – 0.01
Impurity
Cr
11 – 30
11 – 30
10 – 30
Al
2.5 – 6.5
2.5 – 6.5
0 – 6
Ni
0.05 – 0.5
0.05 – 0.5
0.01 – 0.5
N
0 – 0.02
0 – 0.02
0 – 0.05
At least one of
Zr
Hf

– 0.2
0.01 – 0.2

– 0.2
0.01 – 0.2

Up to 0.8
At least one of 
REM
Cu
Ti
Nb
V
Mo
W
BCa
Mg
n/a

– 0.2
– 0.1
– 0.5
– 0.5
– 0.5
– 6
– 6
0.0001 – 0.05
0.0002 – 0.01
0.0002 – 0.01

– 0.2




0.1 – 4 
Fe & Impurities
Balance
Balance
Balance


Conclusion
No claims allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS A WANG whose telephone number is (408)918-7576. The examiner can normally be reached usually M-Th: 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 5712721177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NICHOLAS A WANG/Primary Examiner, Art Unit 1734